DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-12 and 15 are pending.
Claims 1-8, 10-12 and 15 are rejected.
Claims 9, 13-14 and 16-20 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 was considered by the examiner.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 7 and 8, filed June 7, 2022, with respect to the rejection(s) of claims 1-12 and 15-17 under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Weedon et al. (US 6,258,860 B1) and further in view of Kobayashi et al. (US 5,998,489) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of IIgner et al. (US 4,592,806), Kobayashi et al. (US 5,998,489), Saito et al. (US 4,744,869), Karafian et al. (US 3,597,465), Pinto (US 4,455,394), Early (US 2011/0214981 A1) and Janssen et al. (US 2005/0107481 A1).

Response to Amendment
The rejection of claims 18 and 20 under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Janssen et al. (US 2005/0107481 A1), Weedon et al. (US 6,258,860 B1) and Kobayashi et al. (US 5,998,489) is withdrawn, since these claims were canceled in the amendment filed June 7, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Ilgner et al. (US 4,592,806) in view of Kobayashi et al. (US 5,998,489), Saito et al. (US 4,744,869), Karafian et al. (US 3,597,465), Pinto (US 4,455,394) and Janssen et al. (US 2005/0107481 A1).
Regarding claims 1 and 4, Ilgner et al. disclose a method of purifying methanol to obtain grade AA (i.e., 99.85%) methanol comprising: passing a feed stream comprising crude methanol through a first column; distributing a first purified methanol fraction to a top portion of the first column; distributing a first water fraction to a bottom portion of the first column; distributing a first waste alcohol fraction to a middle portion of the first column; withdrawing the first waste alcohol fraction from the middle portion of the first column and passing the first waste alcohol fraction through a second column; distributing a second purified methanol fraction to a top portion of the second column; distributing a second water fraction to a bottom portion of the second column; distributing a second waste alcohol fraction to a middle portion of the second column; withdrawing the second purified methanol from the top portion of the second column; withdrawing the first water fraction from the first column: withdrawing the second water fraction from the second column; and passing the second waste alcohol fraction through a third column (see the claims, in particular claims 1, 3 and 5).   The second column of Ilgner et al. is equivalent to the claimed first column.  The third column of Ilgner et al. is equivalent to the claimed second column.   The fourth column of Ilgner et al. is equivalent to the claimed third column.   
Regarding claim 7, Ilgner et al. disclose the method described above for claim 1, wherein the second purified methanol comprises greater than or equal to 99% methanol (see column 2, lines 13-14 and claims 1, 3 and 5).
Regarding claim 8, Ilgner et al. disclose the method described above for claim 1, wherein the first column and the second column are distillation columns (see claims 1, 3 and 5).
Regarding claim 11, Ilgner et al. disclose the method described above for claim 1,  further comprising withdrawing the first purified methanol fraction from the top portion of the first column (see claims 1 and 5).
Ilgner et al. disclose the method described above for claims 1 and 4.  Although IIgner et al. disclose that the water withdrawn from the bottom of the distillation column can be used further (column 2, lines 17-21). Ilgner et al. fail to disclose combining the first water fraction withdrawn from the first column with the second water fraction withdrawn from the second column.
Kobayashi et al. disclose a process for preparing methanol which includes purifying the methanol by separation of impurities such as water by distillation (see entire disclosure).   Kobayashi et al. disclose that the waste water obtained in the distillation step which conventionally was discharged can be used to humidify hydrocarbons thereby reducing the need for waste water treatment (see column 3, lines 12-40).  Kobayashi et al. disclose that the water may be separated from the bottom of one or more distillation columns (see column 4, lines 31-38).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the waste water withdrawn from the bottom of distillation columns 2 and 3 of IIgner et al. could be combined and utilized for example to humidify hydrocarbons as disclosed by Kobayashi et al., since IIgner et al. disclose that the water withdrawn from the bottom of the distillation columns can be used further and Kobayashi et al. disclose that separated water which conventionally was discharged from the bottom of one or more distillation columns of a methanol purification process can be used to humidify hydrocarbons.  The skilled artisan would have further been motivated to combine the water streams of IIgner et al. rather than discharging them in order to further reduce the need to treat them in a waste water treatment. 
 Ilgner et al. disclose the method described above for claim 1, but fail to disclose wherein a pressure within the first column (second column of Iigner et al.) and the second column (third column of Iigner et al.) is about 1 bar to 2 bar and required by claim 1, about 1 bar as required by claim 10 or is 2 bar as required by claim 15.
Saito et al. disclose a process for purifying methanol which comprises introducing crude methanol obtained by catalytic reaction of carbon oxide and hydrogen into a rectifying column either as such or after it is first introduced into a topping column and distilled with or without the addition of water to remove low-boiling components from the top of the initial distillation column, and distilling it in the rectifying column to withdraw purified methanol from the top of the column and mainly water from the bottom of the column (column 1, lines 58-68).  It is disclosed that the rectifying column may be any of those which are normally used in the purification of crude methanol (column 3, lines 7-10).  It is disclosed that the rectifying column may be operated as in the conventional rectification of crude synthetic methanol (column 4, lines 44-46).  Generally the rectifying column is operated under atmospheric pressure or a slightly elevated pressure (column 4, lines 46-48).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to operate the second and third distillation columns of Ilgner et al. at about 1 bar or 2 bar as required by claims 1, 10 and/or 15, since Saito et al. disclose that in a process for purifying methanol the rectifying column may be operated as in the conventional rectification of crude synthetic methanol, which is generally operated under atmospheric pressure or a slightly elevated pressure.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ilgner et al. disclose the method described above for claim 1 and 4, but fail to disclose wherein a temperature within the first column and second column is 120°C to 130°C.
Karafian et al. disclose a process for the production of methanol that comprises purifying the methanol via distillation (column 5, line 9 to column 6, line 65).  The rectification column is operated generally at temperature ranging from about 100°C to 130°C (column 6, lines 29-33).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to operate the second and third distillation columns of Ilgner et al. at about 120°C to 130°C as required by claims 1 and 4, since Karafian et al. disclose that in a process for the production of methanol that comprises purifying the methanol via distillation the rectification column is operated generally at temperature ranging from about 100°C to 130°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Ilgner et al. disclose the method described above for claims 1 and 4, but fail to disclose wherein the source of the feed stream is the product of a methanol production process as required by claims 1 and 4; comprising synthesizing methanol by contacting synthesis gas with a catalyst as required by claims 1 and 4; wherein the catalyst comprises copper and/or zinc as required by claim 2; wherein the methanol production process comprises reforming of natural gas as required by claim 3; wherein the catalyst comprises zinc, copper and/or aluminum as required by claim 4 or wherein the catalyst is a reduced zinc oxide/copper oxide catalyst as required by claim 5.
Pinto discloses a methanol production process comprises synthesizing methanol by contacting synthesis gas obtained from reforming natural gas with a catalyst, wherein the catalyst comprises zinc, copper, aluminum, or a combination comprising at least one of the foregoing (column 1, line 52 to column 3, line 6).   The copper-containing catalyst preferably contain one or more difficulty reducible oxides including zinc oxide (column 2, line 66 to column 3, line 3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to obtain the crude methanol of Ilgner et al. in a manner as disclosed by Pinto, since Pinto has shown that crude methanol obtained by contacting synthesis gas from reforming natural gas with a catalyst, wherein the catalyst comprises zinc, copper, aluminum, including oxides thereof may be purified by distilling the crude methanol and separating therefrom a purified methanol stream and a fusel oil stream.
Ilgner et al. disclose the method described above for claim 1.  Although IIgner et al. disclose that the fusel oil withdrawn from the intermediate stripping sections of the second distillation column (i.e. the claimed first column) contains methanol (claims 1 and 5),  IIgner et al fail to disclose that the first waste alcohol fraction produced by the first column comprises 5 to 30% methanol.
Janssen et al. disclose a process for refining crude methanol wherein it is taught that in conventional methanol synthesis systems, the crude methanol product mixture formed in the methanol synthesis unit is further processed after reaction to obtain a desirable methanol-containing composition (paragraphs 0098-0111).  Processing is accomplished by any conventional means such as distillation.  The process conditions, e.g., temperatures and pressures, can vary according to the particular methanol composition desired (paragraph 0099). It is disclosed that the distillation system contains one or more distillation columns which are used to separate the desired methanol composition form water and hydrocarbon byproducts (paragraph 0101). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the distillation process of IIgner et al such that the first waste alcohol fraction produced by the first column comprises 5 to 30% methanol, since IIgner et al. disclose that the fusel oil withdrawn from the intermediate stripping sections of the second distillation column (i.e. the claimed first column) contains methanol and Janssen disclose that one can obtain the particular methanol composition desired by varying the process conditions, e.g., temperatures and pressures.  Changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ilgner et al. disclose the method described above for claim 1, but fail to disclose combining the first purified methanol fraction with the second purified methanol fraction.  
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the first purified methanol fraction with the second purified methanol fraction of Ilgner et al., since the objective of Ilgner et al. was to produce grade AA methanol with increased yield by distilling methanol obtained in several distillation stages (claim 5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699